249 S.W.3d 285 (2008)
Jesse SYLVAIN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89706.
Missouri Court of Appeals, Eastern District, Division One.
April 8, 2008.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.
Prior report: 177 S.W.3d 845.

ORDER
PER CURIAM.
Movant Jesse Sylvain appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. We have thoroughly reviewed the record and the briefs of the parties and find that no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).